Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or motivate the specific combination of claimed elements, in particular the automotive door sealing structure with a glass run assembled to a window frame of an automotive door to extend vertically in sliding contact with an edge of the a window glass and a belt line sealing member assembled closer to an inside of a vehicle cabin than to the window glass at an inner peripheral flange of a belt line of the automotive door to extend in a longitudinal direction of a vehicle, where the belt line sealing member has an upper sealing lip and a lower seal lip, which extend in the longitudinal direction of the vehicle and are vertically spaced apart from each other, and at one end of the belt line sealing member in the longitudinal direction of the vehicle a die-molded part that operates to open and close and coming into contact with the glass run in the longitudinal direction of the vehicle is continuously provided from the upper sealing lip through an inner wall to the lower sealing lip, the die-molded part having a lower projection projecting upward from one end of the lower sealing lip in the longitudinal direction of the vehicle, and coming into contact with the glass run in the longitudinal direction of the vehicle, and a cutout extending downward from a connector provided between the lower protrusion and an intermediate part.  While a variety of belt line and glass run arrangements are known in the art, the particular shape and structure with belt line upper lip, lower, lip and die molded portion having lower projection and cutout and engagement between glass run and belt line is not taught.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak